RECOMMENDED FOR PUBLICATION
                               Pursuant to Sixth Circuit I.O.P. 32.1(b)
                                      File Name: 20a0337p.06

                   UNITED STATES COURT OF APPEALS
                                 FOR THE SIXTH CIRCUIT



                                                            ┐
 UNITED STATES OF AMERICA,                                  │
                                  Plaintiff-Appellant,      │
                                                             >        No. 19-3394
                                                            │
        v.                                                  │
                                                            │
                                                            │
 MERCEDES WILSON,                                           │
                                 Defendant-Appellee.        │
                                                            ┘

                         Appeal from the United States District Court
                        for the Northern District of Ohio at Cleveland.
                  No. 1:17-cr-00365-1—Solomon Oliver, Jr., District Judge.

                                  Argued: February 6, 2020

                             Decided and Filed: October 23, 2020

                  Before: ROGERS, KETHLEDGE, and LARSEN, Circuit Judges.
                                _________________

                                           COUNSEL

ARGUED: Megan R. Miller, UNITED STATES ATTORNEY’S OFFICE, Cleveland, Ohio, for
Appellant. Lori B. Riga, FEDERAL PUBLIC DEFENDER’S OFFICE, Cleveland, Ohio, for
Appellee. ON BRIEF: Megan R. Miller, UNITED STATES ATTORNEY’S OFFICE,
Cleveland, Ohio, for Appellant. Lori B. Riga, FEDERAL PUBLIC DEFENDER’S OFFICE,
Cleveland, Ohio, for Appellee.
                                     _________________

                                            OPINION
                                     _________________

       LARSEN, Circuit Judge. Mercedes Wilson pleaded guilty to being a felon in possession
of a firearm in violation of 18 U.S.C. § 922(g)(1). At sentencing, the government argued that,
 No. 19-3394                            United States v. Wilson                                       Page 2


under the Armed Career Criminal Act (ACCA), Wilson should be subject to a fifteen-year
mandatory minimum sentence because of three prior state aggravated robbery convictions.
Relying on this court’s opinion in United States v. Burris, 912 F.3d 386 (6th Cir. 2019) (en
banc), the district court concluded that one of Wilson’s prior aggravated robbery convictions,
under Ohio Revised Code (O.R.C.) § 2911.01(A)(3), was not a violent felony under the ACCA,
and so Wilson was not subject to the fifteen-year minimum. The government appeals. For the
reasons stated, we VACATE Wilson’s sentence and REMAND for further proceedings.

                                                      I.

        Mercedes Wilson was arrested after he ran from a routine traffic stop. When police
searched the area where Wilson was apprehended, they discovered “two clear plastic bags of
cocaine and a loaded handgun.”            Wilson, who previously had been convicted of multiple
felonies, was indicted for possessing a firearm in violation of 18 U.S.C. § 922(g)(1). Wilson
pleaded guilty.

        The typical violation of § 922(g) carries a maximum sentence of ten years. 18 U.S.C
§ 924(a)(2). But, under the ACCA, the ten-year maximum becomes a fifteen-year minimum if
the offender has three prior “violent felony” convictions. Id. § 924(e)(1). At sentencing, the
government argued that Wilson’s three prior aggravated robbery convictions were violent
felonies under the ACCA. Wilson objected to the ACCA enhancement; he argued that his prior
aggravated robbery conviction under O.R.C. § 2911.01(A)(3) ((A)(3) Aggravated Robbery) was
not a violent felony because, in his view, one could be convicted “even when the victim of the
crime suffered little or no actual physical injury.”1             Wilson also moved to continue the
sentencing hearing until this court had resolved pending cases that would consider whether a
conviction under Ohio statutes with similar language qualified as ACCA predicates. The district
court granted the motion to continue the hearing.

        In the meantime, this court issued a fractured en banc opinion in United States v. Burris,
912 F.3d 386 (6th Cir. 2019), cert. denied, 140 S. Ct. 90 (2019). There, we considered whether

        1
           Wilson was initially charged with kidnapping, both (A)(1) and (A)(3) Aggravated Robbery with firearm
specifications, two counts of felonious assault, attempted grand theft, and “Having Weapons While Under
Disability.” He pleaded down to just the (A)(3) Aggravated Robbery count.
 No. 19-3394                       United States v. Wilson                              Page 3


Ohio’s felonious- and aggravated-assault crimes, O.R.C. §§ 2903.11(A), 2903.12(A), constituted
violent felonies under the ACCA. Burris, 912 F.3d at 390. We determined that both crimes
were divisible, with “subsection (A)(1) and subsection (A)(2) of each statute set[ting] forth a
separate crime.” Id. at 405. We then held that the (A)(2) crimes were ACCA predicates because
they require the use of a deadly weapon or dangerous ordnance. See id. at 406. But the (A)(1)
crimes, which criminalized the causing of “serious physical harm to another,” were not. See id.
at 400, 406.

       With respect to the (A)(2) crimes, we noted that Ohio defines “serious physical harm” to
include not only bodily injury but also “[a]ny mental illness or condition of such gravity as
would normally require hospitalization or prolonged psychiatric treatment.”              O.R.C.
§ 2901.01(A)(5)(a). Examining the statutes and Ohio caselaw led us to conclude “that there is at
least a ‘realistic probability’ that a person may be convicted of” Ohio (A)(2) aggravated or
felonious assault “without using physical force, as defined in the ACCA.” Burris, 912 F.3d at
399.

       Once Wilson’s sentencing recommenced, he argued that Burris precluded his (A)(3)
Aggravated Robbery conviction from qualifying as a violent felony under the ACCA because it
also includes, as an element, the causing of “serious physical harm to another.” The district
court agreed and sentenced Wilson to seventy-nine months’ imprisonment. The government
timely appealed.

                                              II.

       We review de novo whether a prior conviction constitutes a violent felony under the
ACCA. United States v. Gatson, 776 F.3d 405, 410 (6th Cir. 2015). As relevant here, the
ACCA defines a “violent felony” as any felony that “has as an element the use, attempted use, or
threatened use of physical force against the person of another.” 18 U.S.C. § 924(e)(2)(B)(i).
“This clause is commonly called the ACCA ‘elements clause.’” Burris, 912 F.3d at 392. To
determine whether a previous conviction satisfies the elements clause, we apply the “categorical
approach,” that is, we “‘look only to the statutory definitions’—i.e., the elements—of a
defendant’s prior offenses, and not ‘to the particular facts underlying those convictions.’”
 No. 19-3394                        United States v. Wilson                                Page 4


Descamps v. United States, 570 U.S. 254, 261 (2013) (quoting Taylor v. United States, 495 U.S.
575, 600 (1990)). Thus, “[t]he question for the sentencing court in the elements-clause context is
whether every defendant convicted of that state or federal felony must have used, attempted to
use, or threatened to use physical force against the person of another in order to have been
convicted, not whether the particular defendant actually used, attempted to use, or threatened to
use physical force against the person of another in that particular case.” Burris, 912 F.3d at 392.
“The Supreme Court has cautioned us, however, not to ‘apply legal imagination to the state
offense; there must be a realistic probability, not a theoretical possibility, that the State would
apply its statute to conduct that falls outside’ the conduct described in the elements clauses.” Id.
at 398 (quoting Moncrieffe v. Holder, 569 U.S. 184, 191 (2013)).

       Wilson was previously convicted of three counts of Ohio aggravated robbery, two under
O.R.C. § 2911.01(A)(1) and one under § 2911.01(A)(3).              The parties dispute only the
violent-felony status of Wilson’s (A)(3) Aggravated Robbery conviction.

       A person who, “in attempting or committing a theft offense, as defined in section 2913.01
of the Revised Code, or in fleeing immediately after the attempt or offense, . . . [i]nflict[s], or
attempt[s] to inflict, serious physical harm on another,” is guilty of (A)(3) Aggravated Robbery.
O.R.C. § 2911.01(A)(3).      The parties’ disagreement rests in the “serious physical harm”
language. On its face, it might seem that causing “serious physical harm” would necessarily
entail the use of “physical force,” which for ACCA purposes means “force capable of causing
physical pain or injury to another person.” Johnson v. United States, 559 U.S. 133, 140 (2010).
But Ohio law defines “serious physical harm” to include not only harm to the body, but also
“[a]ny mental illness or condition of such gravity as would normally require hospitalization or
prolonged psychiatric treatment.” O.R.C. § 2901.01(A)(5)(a). Wilson argues that because Ohio
defines “serious physical harm” to include mental harm, a defendant could commit the crime of
(A)(3) Aggravated Robbery without using “physical force.” It follows, he claims, that (A)(3)
Aggravated Robbery is not a violent felony under the ACCA.

       Wilson believes that Burris dictates this conclusion. He argues that Burris “already held
[that] Ohio’s ‘serious physical harm’ element is categorically overbroad”; accordingly, any
 No. 19-3394                         United States v. Wilson                                 Page 5


statute in the Ohio Code—including (A)(3) Aggravated Robbery—that criminalizes conduct
resulting in “serious physical harm” does not qualify as a violent felony.

       Burris does not sweep as broadly as Wilson would like. Burris held that the definition of
“serious physical harm,” when applied to two particular statutes—Ohio’s felonious-assault and
aggravated-assault statutes—rendered those statutes “too broad to categorically qualify as
violent-felony predicates under the ACCA.” Burris, 912 F.3d at 399. This matters because we
do not look at elements in isolation but at how the statutes as a whole will, in reality, be applied.
See Moncrieffe, 569 U.S. at 191. As in Burris, then, we must look at how the “serious physical
harm” element is applied in the specific offense at issue here, (A)(3) Aggravated Robbery.

       Undertaking this task reveals important distinctions between (A)(3) Aggravated Robbery
and the assault statutes at issue in Burris. First, to obtain a conviction for Ohio felonious assault,
a prosecutor need show only that the perpetrator knowingly caused severe mental harm. See
O.R.C. § 2903.11(A)(1) (“No person shall knowingly . . . [c]ause serious physical harm to
another or to another’s unborn . . . .”); id. § 2901.01(A)(5)(a) (defining “serious physical harm”
to include severe mental harm). Ohio aggravated assault adds a different mental state but
requires no more by way of primary conduct. See O.R.C. § 2903.12(A)(1) (“No person, while
under the influence of sudden passion or in a sudden fit of rage, . . . shall knowingly . . . [c]ause
serious physical harm to another or to another’s unborn . . . .”). By contrast, (A)(3) Aggravated
Robbery requires proof that the defendant inflicted severe mental harm “in attempting or
committing a theft offense . . . or in fleeing immediately after the attempt or offense.” O.R.C.
§ 2911.01(A). That narrows the scope of the statute considerably. Second, Burris considered
how Ohio courts had applied the assault statutes; it noted three state court decisions upholding
assault convictions when severe mental harm resulted, though no physical force had been used or
threatened. 912 F.3d at 398–99. As Wilson concedes, however, there is no such caselaw for
(A)(3) Aggravated Robbery. These differences in the statutory text and the related state caselaw
matter. We therefore disagree with Wilson and the district court that Burris requires us to hold
that (A)(3) Aggravated Robbery is not a violent felony.

       Yet that conclusion tells us only that Burris did not answer whether (A)(3) Aggravated
Robbery is a violent felony. We still must decide whether it is. The government asks us to
 No. 19-3394                              United States v. Wilson                                          Page 6


resolve this question by adopting the reasoning of Fullum v. United States, 756 F. App’x 568
(6th Cir. 2018). There, a panel of this court concluded that (A)(3) Aggravated Robbery did
constitute a violent felony. Id. at 570. The panel noted that the statute required a defendant to
“inflict grave mental harm in the course of or immediately after stealing property.” Id. at 571.
“In that short window of time, it seem[ed] unlikely that a thief could cause the victim mental
harm requiring prolonged psychiatric treatment without using or threatening violent force.” Id.
But, for reasons not presented to the panel in Fullum, we decline to follow that course.

         Wilson directs us to the many predicate “theft offenses” underlying (A)(3) Aggravated
Robbery, some of which do not require physical proximity to a victim or his property. See
O.R.C. § 2913.01(K) (defining “theft offense”). He argues, for example, that without using
violent force, one could cause a victim to suffer serious mental illness “in attempting or
committing a theft offense” like blackmail, which is arguably a predicate “theft offense” for
purposes of (A)(3) Aggravated Robbery.2                 See O.R.C. § 2913.02(A)(4) (“No person, with
purpose to deprive the owner of property or services, shall knowingly obtain or exert control
over either the property or services . . . [b]y threat . . . .”).

         To appreciate this argument, we need to examine the statutory language defining (A)(3)
Aggravated Robbery. O.R.C. § 2911.01(A) provides:

         No person, in attempting or committing a theft offense, as defined in section
         2913.01 of the Revised Code, or in fleeing immediately after the attempt or
         offense, shall do any of the following:
                  (1) Have a deadly weapon on or about the offender’s person or under the
                  offender’s control and either display the weapon, brandish it, indicate that
                  the offender possesses it, or use it;
                  (2) Have a dangerous ordnance on or about the offender’s person or under
                  the offender’s control;
                  (3) Inflict, or attempt to inflict, serious physical harm on another.


         2
          At argument, the government responded that Ohio has a separate extortion statute, O.R.C. § 2905.11, that
seems to cover blackmail specifically, see id. § 2905.11(A)(5) (“No person, with purpose to obtain any valuable
thing or valuable benefit or to induce anther to do an unlawful act, shall . . . [e]xpose or threaten to expose any
matter tending to subject any person to hatred, contempt, or ridicule, or to damage any person’s personal or business
repute, or to impair any person’s credit.”). That extortion statute is not among those enumerated as “[t]heft
offense[s]” in O.R.C. § 2913.01(K).
 No. 19-3394                                United States v. Wilson                                         Page 7


(emphasis added). Wilson asks us to look at each of the theft offenses defined in O.R.C.
§ 2913.01(K) and ask whether there is a realistic probability that while committing any of them,
an offender could cause the victim severe mental injury, without using violent force. If so,
Wilson urges, we must declare (A)(3) Aggravated Robbery categorically not a violent felony.

        Thirty-one different theft offenses qualify as predicate “theft offenses” under (A)(3)
Aggravated Robbery. See O.R.C. § 2913.01(K)(1).3 Those thirty-one crimes cover a broad
range of conduct: robbery, burglary, securing writing by deception, theft by threat, identity theft,
safecracking, and tampering with coin machines, just to name a few. So if we must consider the
“minimum conduct criminalized” by any of them, see Moncrieffe, 569 U.S. at 191, the odds
surely increase that (A)(3) Aggravated Robbery is not a violent felony.

        But that is not our task. When reviewing a statute for ACCA purposes, we must consider
whether it is divisible. See Mathis v. United States, 136 S. Ct. 2243, 2256 (2016). A divisible
statute “list[s] elements in the alternative, and thereby define[s] multiple crimes,” id. at 2249,
rather than setting out “alternative factual means of committing a single element.” Burris,
912 F.3d at 393. “Elements are the constituent parts of a crime’s legal definition—the things the
prosecution must prove to sustain a conviction. At a trial, they are what the jury must find
beyond a reasonable doubt to convict the defendant.” Mathis, 136 S. Ct. at 2248 (citations and
quotation marks omitted). And “at a plea hearing, they are what the defendant necessarily
admits when he pleads guilty.” Id. As the district court rightly concluded, Ohio’s aggravated
robbery statute, O.R.C. § 2911.01(A) is divisible into three parts—(A)(1), (A)(2), and (A)(3).
These are separate crimes with separate elements, and the parties do not contest this point. See

        3
            That number does not include the following additional predicate theft offenses:
                   (2) A violation of an existing or former municipal ordinance or law of this or any other
                   state, or of the United States, substantially equivalent to any section listed in division
                   (K)(1) of this section or a violation of section 2913.41, 2913.81, or 2915.06 of the
                   Revised Code as it existed prior to July 1, 1996;
                   (3) An offense under an existing or former municipal ordinance or law of this or any
                   other state, or of the United States, involving robbery, burglary, breaking and entering,
                   theft, embezzlement, wrongful conversion, forgery, counterfeiting, deceit, or fraud;
                   (4) A conspiracy or attempt to commit, or complicity in committing, any offense under
                   division (K)(1), (2), or (3) of this section.
O.R.C. § 2913.01(K)(2)–(4).
 No. 19-3394                         United States v. Wilson                             Page 8


also Fullum, 756 F. App’x at 570. But Wilson’s suggestion that we must consider each of the
statute’s predicate theft offenses raises the question whether these also constitute separate
crimes. That is: is the statute twice divisible?

       Much turns on the answer to that question. If the statute is twice divisible—once by
recognizing (A)(1), (A)(2), and (A)(3) as separate crimes, and again by recognizing each of the
predicate theft offenses as separate crimes—then our analysis is limited. Our task would be to
determine whether there is a “realistic probability” that a person could, while “attempting or
committing” Wilson’s particular theft offense of conviction (or fleeing immediately thereafter),
cause “serious physical harm” without the use, attempted use or threatened use of violent force.
See Mathis, 136 S. Ct. at 2249, 2256 (explaining that once a court determines a crime is
divisible, it must then apply the modified categorical approach “to discover which of the
enumerated alternatives played a part in the defendant’s prior conviction” and determine if that
offense is an ACCA predicate).

       When asked to brief the question, both parties took the position that the statute is not
twice divisible. Wilson, for his part, tried to support his position with legal authority. The
government, however, merely asserted that the statute is not twice divisible. We are not bound
to accept “what in effect was a stipulation on a question of law.” U.S. Nat’l Bank of Or. v. Ind.
Ins. Agents of Am., Inc., 508 U.S. 439, 448 (1993). “The role of the judicial branch is to apply
statutory language and we cannot cede our authority to interpret statutes to the parties or their
attorneys.” Bourdon v. U.S. Dep’t of Homeland Sec., 940 F.3d 537, 547 n.6 (11th Cir. 2019)
(citations and quotation marks omitted). That is particularly true here, given the government’s
unwillingness to support its position with legal authority and given the widespread and serious
effect that a decision in an ACCA case like this may have. Our own review of Ohio law,
including the cases cited by Wilson, leads us to conclude that the aggravated robbery statute is
twice divisible.

       We have previously confronted another Ohio statute with a structure similar to the
aggravated robbery statute. In United States v. Denson, we examined Ohio’s inciting to violence
statute, see O.R.C. § 2917.01(A), and determined that the statute was divisible. 728 F.3d 603,
612 (6th Cir. 2013). Like the aggravated robbery statute, Ohio’s inciting to violence statute
 No. 19-3394                              United States v. Wilson                                         Page 9


listed   as    predicate     acts   “nearly     three    dozen     enumerated       offenses,     see    [O.R.C.]
§ 2901.01(A)(9)(a), and their ‘substantially equivalent’ analogs found in federal law or the law
of any state, id. § 2901.01(A)(9)(b).” Denson, 728 F.3d at 608. We reasoned that the statute was
divisible because “the question whether inciting to violence under Ohio law is a crime of
violence . . . turns on the particular ‘offense of violence’ underlying the defendant’s inciting-
violence conviction.”4 Id. at 612. We drew support from Ohio’s pattern jury instructions, which
required that the jury considering an inciting to violence charge be instructed “on the elements of
the applicable offense.”         Id. (citing 2 Ohio Jury Instructions 517.01 cmt.).                  From these
instructions, and from the structure of the statute, we concluded “that the ‘offense of violence’ a
defendant is charged with inciting is an element of [Ohio’s inciting to violence statute] that must
be proven beyond a reasonable doubt.” Id.; see also Burris, 912 F.3d at 416 (Cole, C.J.,
concurring in part and dissenting in part) (looking to Ohio’s pattern jury instructions to
determine whether a statute is divisible); United States v. Ritchey, 840 F.3d 310, 320 (6th Cir.
2016) (looking to Michigan pattern jury instructions to determine a statute’s divisibility).

         Here, Ohio’s pattern jury instructions indicate that O.R.C. § 2911.01(A) is divisible by its
predicate offenses. Ohio’s pattern criminal jury instruction for aggravated robbery states:

         UNDERLYING THEFT OFFENSE. Before you can find that the defendant was
         (committing) (attempting to commit) (insert name of applicable theft offense
         under R.C. 2913.01[K]) you must find beyond a reasonable doubt that the
         defendant (describe each element of applicable theft offense).

2 CR Ohio Jury Instructions 511.01(A). So to convict for (A)(3) Aggravated Robbery, the
government must prove—and a jury must find—the elements of a particular predicate theft
offense as defined in O.R.C. § 2913.01(K). As in Denson, both the structure of the statute and
the jury instructions support the conclusion that the particular underlying theft offense is itself an
element of (A)(3) Aggravated Robbery.



         4
           Although Denson addressed whether inciting to violence is a crime of violence for purposes of the
Sentencing Guidelines, not whether it is a violent felony under the ACCA, “[a] ‘crime of violence’ under the career-
offender provision is interpreted identically to a ‘violent felony’ under [the] ACCA.” United States v. Johnson, 675
F.3d 1013, 1016 n.3 (6th Cir. 2012) (alteration in original) (quoting United States v. Young, 580 F.3d 373, 380 n.5
(6th Cir. 2009)).
 No. 19-3394                          United States v. Wilson                             Page 10


        That conclusion is confirmed by looking to Ohio caselaw. See Mathis, 136 S. Ct. at 2256
(looking to state caselaw to determine whether a statute is divisible). The Ohio Supreme Court
has described the predicate theft offense as an element of (A)(3) Aggravated Robbery. See State
v. Horner, 935 N.E.2d 26, 35 (Ohio 2010) (“2911.01(A)(3) includes as an element an underlying
theft offense.”); State v. Murphy, 605 N.E.2d 884, 904 (Ohio 1992). Ohio cases reveal that, in
practice, the government must prove all the elements of the particular predicate theft offense in
order to prove aggravated robbery. For example, in State v. Tench, the Ohio Supreme Court
recognized that aggravated robbery “must be predicated on the defendant’s commission of a
‘theft offense.’” 123 N.E.3d 955, 1006–07 (Ohio 2018). And because there was insufficient
evidence to convict the defendant on the only theft offense on which the jury was instructed, the
Court held that the government could not establish that the defendant had committed aggravated
robbery. Id. at 1007; see also State v. Palmer, 687 N.E.2d 685, 708–09 (Ohio 1997); State v.
Biros, 678 N.E.2d 891, 911 (Ohio 1997); State v. Parks, No. 97049, 2012 WL 1454587, at *3
(Ohio Ct. App. Apr. 26, 2012); State v. Rojas, No. 2-03-07, 2003 WL 22228511, at *3 (Ohio Ct.
App. Sept. 29, 2003); State v. Gordon, No. C-910375, 1992 WL 52723, at *2 (Ohio Ct. App.
Mar. 18, 1992).

        In response, Wilson offers State v. Gardner, 889 N.E.2d 995, 1004 (Ohio 2008), which
considered a similar question with respect to aggravated burglary: “whether the jurors must
agree unanimously as to which criminal offense a defendant intended to commit during a
burglary.” A plurality of the Ohio Supreme Court answered “no.” Considering the language of
the Ohio aggravated burglary statute, the plurality determined that so long as the government
proves that the defendant had the “purpose to commit . . . any criminal offense,” O.R.C.
§ 2911.11, it has met its burden of establishing the requisite mens rea for aggravated burglary.
Gardner, 889 N.E.2d at 1011. Whether the defendant intended to steal, assault, falsely imprison
or commit “any [other] criminal offense,” inside an occupied structure would not matter because,
no matter the offense, the defendant would have formed the critical mens rea. Id. Thus, in the
case of aggravated burglary, the statute’s “language indicates that the emphasis is on the fact that
the defendant had the intent to commit a felony and it does not matter which felony formed the
basis of that intent.” Id. at 1009.
 No. 19-3394                        United States v. Wilson                               Page 11


       (A)(3) Aggravated Robbery differs from aggravated burglary in this respect.            Ohio
aggravated burglary casts its focus on the defendant’s formation of criminal intent, not on the
particular crime intended. Id. (A)(3) Aggravated Robbery, by contrast, requires the defendant to
complete or attempt to complete a “theft offense,” as that term is defined in O.R.C.
§ 2913.01(K).    O.R.C. § 2911.01(A).       The text of the aggravated robbery statute thus
contemplates proof of a particular completed or attempted theft offense.

       This conclusion is reinforced by the fact that (A)(3) Aggravated Robbery does not have
its own mens rea. Instead, the Ohio Supreme Court has said that the statute “incorporates the
mens rea of the underlying theft offense,” State v. Wesson, 999 N.E.2d 557, 567 (Ohio 2013),
and that the government must prove the underlying mens rea in order to secure an aggravated
robbery conviction, Horner, 935 N.E.2d at 35; see also State v. Tolliver, 19 N.E.3d 870, 874
(Ohio 2014) (noting in the context of the similarly-structured robbery statute that “[b]ecause the
‘theft offense’ element of the robbery statute already required proof of one or more culpable
mental states, . . . the state did not need to prove any culpable mental state ‘beyond that required
for the theft offense’” (quoting State v. Wharf, 715 N.E.2d 172, 174 (Ohio 1999)). The mens rea
provisions of the various enumerated “theft offenses” are not uniform. See In re Howard,
508 N.E.2d 190, 193 (Ohio Ct. App. 1987). It follows, therefore, that the government must
prove the particular underlying theft offense in order to secure a conviction for aggravated
robbery.

       We acknowledge that one panel of the Ohio Court of Appeals has reached a different
conclusion in an unpublished opinion. See State v. Lewis, No. 2012-L-074, 2013 WL 5225561,
at *8 (Ohio Ct. App. Sept. 16, 2013). Citing Gardner, the panel in Lewis held that “the
underlying [theft] offenses are not viewed as actual elements of” aggravated robbery. Id. Lewis,
however, contains almost no analysis and is out of step with other Ohio caselaw detailed above.
As a result, we do not believe Lewis reflects the state of the law in Ohio. Cf. Kingsley Assocs.,
Inc. v. Moll PlastiCrafters, Inc., 65 F.3d 498, 507 (6th Cir. 1995) (recognizing that when
determining state law, a state appellate court decision may be disregarded if “we are presented
with persuasive data that the [state] Supreme Court would decide otherwise”).
 No. 19-3394                        United States v. Wilson                              Page 12


       In our view, Ohio law confirms that the enumerated predicate theft offenses in O.R.C.
§ 2913.01(K) are not merely alternative means of committing a theft offense; instead the
particular theft offense “a defendant is charged with” committing “is an element of [(A)(3)
Aggravated Robbery] that must be proven beyond a reasonable doubt.” Denson, 728 F.3d at
612; see also Mathis, 136 S. Ct. at 2248. O.R.C. § 2911.01(A) is twice divisible.

       Because O.R.C. § 2911.01(A) is twice divisible, we must apply the “modified categorial
approach.” Mathis, 136 S. Ct. at 2249. Using that approach, the “sentencing court” ordinarily
would have taken a first look at “a limited class of documents (for example, the indictment, jury
instructions, or plea agreement and colloquy) to determine what crime, with what elements, a
defendant was convicted of.” Id. In this case, that would have entailed determining which
predicate “theft offense” formed the basis of Wilson’s (A)(3) Aggravated Robbery conviction.
The   sentencing    court   would   then    have   “‘do[ne]   what   the   categorical   approach
demands: compare the elements of the crime of conviction (including the alternative element
used in the case)’ with the ACCA . . . elements clause.” Burris, 912 F.3d at 393 (quoting
Descamps, 570 U.S. at 257). But because the district court was not presented with the argument
that O.R.C. § 2911.01(A) is twice divisible, it had no occasion to consider the relevant
documents and determine which predicate “theft offense” formed the basis of Wilson’s
conviction. We therefore remand the case to the district court so that the parties may develop the
record regarding Wilson’s (A)(3) Aggravated Robbery conviction and so that the district court
may apply the modified categorical approach in the first instance. See United States v. Walls,
781 F. App’x 398, 402–03 (6th Cir. 2019).

                                              ***

       We VACATE Wilson’s sentence and REMAND to the district court for proceedings
consistent with this opinion.